Citation Nr: 1107578	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for posttraumatic stress disorder (PTSD) has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO reopened a 
previously-denied claim for service connection for PTSD, but  
denied service connection for PTSD, on the merits.  A statement 
of the case (SOC) was issued in April 2007 and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2007.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing the Veteran 
requested, and the Veterans Law Judge granted, a 60-day abeyance 
to submit additional evidence.  In January 2010, the Veteran 
submitted additional evidence, along with a waiver of the 
Veteran's right to have this evidence initially considered by the 
RO.  This evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010). 

Also, in January 2011, the Veteran submitted additional evidence 
directly to the Board, without a waiver of initial RO 
consideration of the evidence.  This evidence consists of VA 
treatment records, a statement from the Veteran, and a letter 
from the Social Security Administration (SSA).  The letter from 
SSA notes a change in the Veteran's payment, the VA treatment 
records reflect treatment for a gastrointestinal problem, and the 
Veteran's statement is repetitive of the evidence of record.  
None of the evidence contains any  new information concerning the 
Veteran's alleged PTSD stressors-the reason for the RO's prior 
final denial.  Under these circumstances, the evidence is not 
considered pertinent additional evidence warranting a remand 
pursuant to 38 C.F.R. § 20.1304 (2010).

In January 2011, the Veteran submitted a Motion to Advance on the 
Docket based on financial hardship and serious illness.  See 38 
U.S.C. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  
In February 2011, the undersigned Veterans Law Judge denied the 
Veteran's motion.

As indicated, in this appeal, the RO reopened the claim for r 
service connection for PTSD on the merits.  However, regardless 
of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

As a final preliminary matter, the Board notes that in August 
2005 the Veteran filed a claim for service connection for an 
adjustment disorder.  It does not appear that this claim for 
service connection has yet been addressed by the RO.  As such, 
this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a July 2003 rating decision, the RO denied service 
connection for PTSD; the Veteran did not perfect an appeal of 
that decision.

3.  Evidence associated with the claims file since the RO's July 
2003 denial is essentially  cumulative of evidence previously of 
record, and none of the evidence relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
PTSD or provides a reasonable basis for allowance of the claim.




CONCLUSIONS OF LAW

1.  The July 2003 rating decision in which the RO denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's July 2003 denial is not 
new and material, the criteria for reopening the claim for 
service connection for PTSD are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2005 pre-rating letter notified the 
Veteran that the claim for service connection for PTSD had been 
previously denied because the evidence lacked a stressor that was 
verified or capable of being verified and that the RO needed new 
and material evidence to reopen this claim.  The letter 
specifically advised the Veteran that, in order to be considered 
material, the evidence must pertain to the reason his claim was 
previously denied.  It also informed the Veteran that, in order 
to be considered new and material, the evidence would have to 
raise a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence of 
record at the time of the previous denial.

The November 2005 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter requested specific information regarding the 
Veteran's alleged PTSD stressors.  The letter also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  Hence, the November 2005 
letter meets Pelegrini's and Kent's content of notice 
requirements.

The March 2006 rating decision reflects the RO's initial 
adjudication of the claim after issuance of the November 2005 
letter.  Subsequently, an April 2006 letter provided the Veteran 
with general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, and 
opportunity for the Veteran to respond, the April 2007 SOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of 
a fully compliant VCAA notification followed by readjudication of 
the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service medical records, VA 
treatment records, and a SSA psychiatric review.  Also of record 
and considered in connection with the appeal is the transcript of 
the Veteran's September 2010 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  

No further RO action on this matter, prior to appellate 
consideration, is warranted. The Board acknowledges that the 
Veteran was not provided with a VA examination in connection with  
his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), 
however, providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  Because the Board 
herein finds that new and material evidence to reopen the claim 
has not been received,  a VA examination, at this juncture, is 
not warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim to reopen.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis 

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there is objective evidence to verify the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

If VA determines that a Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then a 
Veteran's lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

Also, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the occurrence of the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 
Fed. Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  In this case, while  the 
Veteran has alleged that his exposure to cold temperatures in 
Germany involved fear, he has not specifically alleged that his 
stressor is  related to the fear of hostile military or terrorist 
activity;, thus, further discussion of the revision is 
unnecessary.

The RO initially denied the Veteran's claim for service 
connection for PTSD in July 2003.  The evidence then of record at 
the time consisted of the Veteran's service and VA treatment 
records, letters from a VA psychologist and physician, and 
statements from the Veteran and his sister.  

At that time, the Veteran asserted stressors involved activities 
typical to basic training-being exposed to rigorous training and 
having to endure cold temperatures while stationed in Germany.  
His sister's statement described changes in him since service.

The Veteran's service treatment records are negative for any 
psychiatric complaints, findings, or diagnosis.  The VA treatment 
records reflect a diagnosis of PTSD.  The letters from the 
Veteran's psychologist and physician at the VA include comments 
relating the  Veteran's PTSD to his reported in-service 
stressors. However, the basis for the RO's July 2003 denial was 
that there was no verified stressor or stressor capable of 
verification. 

In September 2003, the Veteran filed a timely NOD; and the RO 
issued an SOC in February 2004.  However, the Veteran did not 
perfect a timely appeal of  the July 2003 rating decision.  The 
RO's July 2003 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
August 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's July 2003 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since July 2003 includes 
records of VA treatment, a letter from a VA psychologist, Social 
Security Administration records, and the Board hearing 
transcript, and various written statements by the Veteran.  

First addressing the additionally-received medical evidence, the 
Board notes the SSA records reflect that the Veteran was 
diagnosed with substance addiction with depression and anxiety 
symptoms.  These records are not relevant to his claim for 
service connection for PTSD.  Moroever, the VA treatment records 
and letter from the VA psychologist only confirm  that the 
Veteran has a diagnosis of PTSD and is receiving treatment for 
his condition.  While these particular records were not before 
agency adjudicators at the time of the July 2003 denial, the 
Board notes that a diagnosis of PTSD was already then 
established. The Board also points out that the VA psychologist 
letter is from the same psychologist that provided the previous 
letter (at the time of the July 2003 denial) and linked the 
Veteran's diagnosis of PTSD to his alleged in-service stressors 
of rigorous training and exposure to cold weather.  As such, this 
evidence is essentially cumulative of evidence previously of 
record, and is not "new" for purposes of reopening the claim.  
As the medical evidence does not provide any information about 
any new stressor or that establishes the occurrence of a claimed 
in-service stressor-the basis upon which the prior claim was 
denied-these records do not relate to an unestablished fact 
necessary to substantial the claim for service connection for 
PTSD, or provide a reasonable basis for allowance of the claim.  
Hence, this evidence also is not "material" for purposes of 
reopening the claim.    

Regarding the Veteran's oral and written assertions, the Board 
notes that he  has not provided any new information or 
allegations concerning his alleged stressors, In his written 
statements to the RO and during the September 2010 Board hearing, 
the Veteran reiterated that his in-service stressors were f 
rigorous training and having to stay outside in the cold while 
stationed in Germany-the  same stressors he previously asserted, 
and which the RO already advised him are the type of general 
experiences that cannot be independently verified.   See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) (holding that anecdotal 
incidents, although they may be true, are not researchable, and 
that, in order to be researched, incidents must be reported and 
documented).  

As noted above, in the July 2003 denial, the RO essentially found 
that the evidence of record at that time did not reflect any 
verified or verifiable in-service stressor, and the additional 
evidence added to the record does nothing to change any such 
finding.  The Board notes that, to the extent any additional 
medical records received reflect opinions relating the Veteran's 
PTSD to alleged in-service stressful experiences, for purposes of 
38 C.F.R. § 3.304(f), the evidence needed to support the 
occurrence of an in-service stressor cannot consist solely of 
such after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396. 

In sum, the additional evidence received since July 2003 still 
does not reflect a verified or verifiable stressor to support the 
claim; hence, the requirements of  38 C.F.R. § 3.30(f)-in 
particular, credible evidence that an alleged in-service stressor 
actually occurred-still are not met. 

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are not 
met, and the July 2003 RO denial of this claim remains final.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156 (2010).  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


